Citation Nr: 0821315	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-32 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of April 18, 1972 with respect to the 
assignment of a 20 percent evaluation for residuals, gunshot 
wound, muscle group XVII, left.

2.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of April 18, 1972 with respect to the 
assignment of a 20 percent evaluation for residuals, gunshot 
wound, muscle group XVII, right.

3.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of April 18, 1972 with respect to the 
assignment of a 0 percent evaluation for residuals, gunshot 
wound to the sacrum.

4.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of April 18, 1972 with respect to the 
assignment of a 0 percent evaluation for postoperative 
colostomy.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in January 2008.  A transcript of the 
hearing has been associated with the claim file.  

The issues of whether there was clear an unmistakable error 
in the decision of April 1972 with respect to the assignment 
of 20 percent evaluations for residuals gunshot wound, muscle 
group XVII, left, and for residuals gunshot wound, muscle 
group XVII, right, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The rating decision of April 18, 1972, which assigned a 
noncompensable evaluation for postoperative colostomy was 
based on the correct facts as they were known at that time, 
and was in accordance with the existing law and regulations.

2.  An April 18, 1972 rating decision granted service 
connection for residuals, gunshot wound to the sacrum and 
assigned a noncompensable evaluation.

3.  The April 1972 rating decision that assigned a non-
compensable evaluation for the sacrum was supportable.


CONCLUSIONS OF LAW

1.  The decision of April 1972, which assigned a 
noncompensable evaluation for postoperative colostomy, does 
not contain clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2007).

2.  The parties have not raised a valid allegation of CUE 
with regards to the assignment of a noncompensable evaluation 
for postoperative colostomy.  38 C.F.R. § 3.105.

3.  The April 1972 rating decision assigning a non-
compensable evaluation for the sacrum is not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the VCAA is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).
Under the applicable law and regulations, previous 
determinations that are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235- 
236 (1993).

In the present case the veteran contends that there was clear 
and unmistakable error in the April 1972 rating decision 
which assigned noncompensable evaluations for residuals of 
gunshot wound to the sacrum, and for postoperative colostomy.

Service medical records of November 1971 note that the 
veteran was found to have atrophy in the left leg and sensory 
loss from L5 in the left leg to the foot.  It was noted the 
had no ankle jerk on the left.  A separation physical of 
December 1971 shows that he veteran was found to have atrophy 
of the left leg due to a healed gun shot wound to the left 
buttocks with residual weakness on the left leg based on a 
Profile Board of November 1971.  It was noted he had an L3 
profile.  

X-rays of the lumbosacral spine and coccyx of February 1972 
show that the lumbar vertebral bodies appear normal.  There 
was slight narrowing of the L5 interspace, otherwise lumbar 
spaces were preserved.  Sclerotic changes were noted in the 
left sacral wing and about the left sacroiliac joint, 
possibly secondary to previous injury in that region.  There 
was opaque suture material superimposed on the sacrum in the 
anterior abdominal wall.  There was a rectangular calcific 
density in the right hemipelvis which may represent a bladder 
stone.  Except for the deformity of the sacrum, no other 
abnormalities were note.  The coccyx appeared intact.

A VA examination report of March 1972 noted that the veteran 
complained of shocks in his ankles and legs especially after 
long standing or sitting, spasm in his left leg, stomach and 
penis, weakness in the ankles, legs and buttocks, and sharp 
pain in legs and stomach.  Examination revealed no evidence 
of nerve or vessel interruption.  The neurologic was 
considered within normal limits, although deep tendon 
reflexes, in general were sluggish except for the brachial 
radial bilaterally which was normal with no sensory loss in 
the legs and no limitation of any joints or motion.  The 
report also noted that when the veteran underwent surgery for 
the gunshot wound, he underwent a double barreled colostomy 
and needed urinary indwelling catheter for approximately 5 to 
6 months at the end of which the catheter was removed and the 
colostomy was closed.  The veteran did complain of 
constipation and occasional dribbling, interruption of stream 
and dysuria.

In regards to the claim of CUE for postoperative colostomy, 
the Board notes in his claim of CUE the veteran has not 
alleged a misapplication of the law, nor has the veteran 
alleged that the correct facts, as known at the time, were 
not before the RO.  The veteran's claim of CUE is based on a 
claim of an erroneous or inadequate interpretation of the 
facts by the RO.  As noted above, an assertion of a failure 
to evaluate and interpret correctly the evidence is not a 
valid allegation of CUE.  See Darmel, supra.  

The rating decision of April 1972 shows that the RO 
considered service medical records and the VA examination of 
March 1972 in deciding that the veteran's disability 
warranted a noncompensable evaluation.  The veteran has 
argued that the evidence showed he was entitled to a higher 
evaluation and that when he made reference to stomach pain, 
he meant pain in his abdomen.  In essence, the veteran's 
argument is a disagreement with the interpretation of the 
evidence that the veteran's disability did not warrant a 
compensable evaluation.  This is not a valid assertion of 
clear and unmistakable error.  See generally, Eddy v. Brown, 
9 Vet. App. 52 (1996).  

The Board notes that even if the veteran's allegations that 
when he referred to stomach pains he meant abdominal pain was 
sufficient to raise CUE, the result would not be any 
different than the one reached by the RO in 1972 and the 
veteran would not have been entitled to a compensable 
evaluation.  Under the applicable rating criteria at the 
time, the evidence would have had to show that there was at 
least resection of the large intestine with slight symptoms, 
under Diagnostic Code 7329, or moderate adhesions of the 
peritoneum, under Diagnostic Code 7301.  Regardless of 
whether the veteran's pain was in the stomach or the abdomen, 
the evidence in existence at the time did not show adhesions 
or resection of the large intestine.

In regard to the residuals of the gunshot wound to the 
sacrum, the Board finds that there was no CUE in the rating 
decision of April 1972.  The Board notes that the veteran was 
rated under Diagnostic Code5299-5294.  The Board notes that 
service medical records and the post service X-rays and VA 
examination at the time made reference to an injury to the 
sacrum and pain which went from the buttocks down the 
veteran's left leg and into the foot.  However, the VA 
examination determined that there was no neurologic deficit.  
Based upon the findings of the VA examination, it was not 
error to assign a non-compensable evaluation and it was not 
error on the part of the AOJ to not address neurologic 
dysfunction as none were objectively shown.  In addition, the 
facts did not establish a compensable degree of limitation of 
function.  At best, the veteran has voiced disagreement with 
how the facts were weighed.  Such assertion does not rise to 
a valid allegation of CUE.


ORDER

The April 1972 rating decision which assigned a 
noncompensable evaluation for residuals of gunshot wound to 
the sacrum is not clearly and unmistakably erroneous.  The 
appeal is dismissed.

The April 1972 rating decision which assigned a 
noncompensable evaluation for postoperative colostomy does 
not contain CUE.  The appeal is dismissed.


REMAND

The veteran is alleging CUE in the April 1972 decision which 
assigned a 20 percent evaluation for residuals of gunshot 
wound, muscle group XVII, right and left.  He argues that his 
disabilities warranted a 40 percent rating.

At the Travel Board hearing of January 2008 the veteran 
testified that after he received the gunshot wound  in 
Vietnam he was treated at 6070 Bat Hospital, Quin Yon for 10 
days, then at a medical center in Danang, and then at Camp 
Zoma, Japan for approximately six weeks.  After he left 
Japan, he testified he was airvac'd to Letterman General 
Hospital in Presidio where he stayed for approximately 5 
months.  While some service medical records have been 
associated with the claim file, none of these treatment 
records were requested at the time the veteran filed his 
claim in 1972.  These records must be obtained and associated 
with the claim file.

Accordingly, the case is REMANDED for the following action:

The RO should obtain all available 
service medical records which have not 
been associated with the claims file.  
These records should include all the 
treatment records for the veteran's 
gunshot wound including treatment at 
6070 Bat Hospital, Quin Yon, Danang, 
Camp Zoma, Japan, and from Letterman 
General Hospital in Presidio.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


